Case 2:14-cv-08134-KM-MAH Document 63 Filed 09/04/19 Page 1 of 4 PageID: 866
                                                    2:14—CV—08134    (KM—MAR)
GURBIR S. GREWAL
GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 116
Trenton, New Jersey 08625
Attorney for Defendants Erica Zapata and Kimberly Roberts

By:   Jessica A. Jannetti
      Deputy Attorney General
      609—376—2780
      Jessica. Jannetti@law.njoag.gov
      DOL# 12—03476


DENNIS MAZZETTI, individually              UNITED STATES DISTRICT COURT
and on behalf    of D.M.  as  the             DISTRICT OF NEW JERSEY
“Next   Friend” of D.M. a minor,                  NEWARK VICINAGE
      Plaintiff,
                                           HON.    KEVIN ?4CNULTY,   U.S.D.J.
             V.
                                              RON.    MICHAEL A. HAMMER,
THE NEW JERSEY DIVISION OF                               U.S.M.J.
CHILD      PROTECTION AND
PERMANENCY (“DCP&P”)  (formerly                      CIVIL ACTION NO.
Division of Youth & Family                        2:14—CV—8134 (KM—MAR)
Services) , CRRISTOPER JAMES
“CHRIS” CHRISTIE, in his                     ORDER GRANTING PERMISSION TO
individual and official                      FILE EXHIBITS A-E UNDER SEAL
capacities, LISA VON PIER, in
her official capacity as
Director of DCP&P, ALLISON
BLAKE, in her official capacity
as the Commissioner of the
Department of Children and
Families, , in her individual
capacity, BONNIE J. MIZDOL, in
her individual capacity and
official capacity, MARGARET
FOTI, in her individual capacity
and official capacity, VIRGINIA
A. LONG, in her individual and
official capacity, ELLEN
BUCKWALTER, in her individual
capacity, JOHN L. NOLINELLI, in
his individual and official
Case 2:14-cv-08134-KM-MAH Document 63 Filed 09/04/19 Page 2 of 4 PageID: 867
                                                                       2:14—CV—08l34     (KM—MAH)



capacity, KIMBERLY ROBERTS, in
her individual capacity, ERICA
ZAPATA, in her individual
capacity, and John Does 1—15,
     Defendants.

        This matter having been opened to the Court on application of

Gurbir       S.     Grewal,     Attorney           General    of    New    Jersey,     Jessica       A.

Jannetti,         Deputy Attorney General, appearing on behalf of                            for an

Order granting DCF Defendants! motion for permission to file under

seal,      and the Court having                considered the moving papers and for

good cause shown,

        L. Civ. R.         5.3(c)     allows the Court to permit a party to seal,
or otherwise restrict public access to,                             any material or judicial
proceedings             upon   request        by    that    party    by    formal     motion       made

pursuant to L.            Civ. R.     7.1 Under L.           Civ. R.    5.3(c) (2),    any motion
to seal or otherwise restrict public access shall describe                                   (a)    the

nature of the materials or proceedings at issue,                               (b) the legitimate
private or public interests which warrant the relief sought,                                        Cc)
the clearly defined and serious                         injury that would result             if the

relief       sought       is   not    granted,        and     (d)   why    a   less   restrictive

alternative to the relief sought is not available.


        1.   The Court finds that the nature of the materials at issue
is   (1)     Exhibit A,        an “Order to Show Cause with Temporary Custody
and to Appoint a Law Guardian,” and (2 Exhibit B,                               a “Best Interest

Evaluation” authored by Ada Liberant,                         Psy. D., regarding the minor
child,            (3)     Exhibit        C,         “Forensic        Eva 1 u at ion    for         Best

:nterest/Parenting               Capacity/Custody/visitation/Parenting                         Time”

authored by Barry A.                 Katz,     Ph.D.,      regarding the minor child,               (4)

Exhibit D,          a detailed mental health report,                      authored by Brett A.
Case 2:14-cv-08134-KM-MAH Document 63 Filed 09/04/19 Page 3 of 4 PageID: 868
                                                                                 2:14—CV—08134             (KM—MAH)


Biller,       Psy.D.           regarding           the       minor       child,      and      (5)    Exhibit        E,
Plaintiff’s              “Evaluation             of        Attachment,         Bonding        and     Reciprocal
Connectedness                 between       Parent-Child”                authored       by     Kathleen          Krol,
Ph.D.,       regarding the minor child.

        2.    The        Court      finds         further         that     the    State       Defendants          have
shown the interest that warrants such relief to be that state law
requires Exhibits A,                   B,    C,       D,    and E sealed.


        3.    Under N.J.S.A.                9:6—8.lQa,              “[a]ll       records       of    child       abuse
reports       made           pursuant       to        section       3    of   P.L.1971,         c.437          (C.9:6—
8.10),       all information obtained by the Department of Children and
Families in investigating such reports including reports received
pursuant       to        section 20         of        P.L.       1974,    c.1l9      (C9:6—8.40),              and all
reports of findings forwarded to the child abuse registry pursuant
to     section           4    of    P.L.l971,               c.437        (C.9:6—8.11)          shall       be     kept
confidential                 and may    be        disclosed          only     under      the    circumstances
expressly authorized under subsections b.,                                        c.,   d.,    e.,       f.,    and g.
herein.”             Finally,           the        Court          finds       that      there       is     no     less
restrictive alternative to the relief sought by Defendants.

        4.    State           law   dictates               that    domestic        violence          records       and
reports be kept similarly protected.                                      See N.J.S.A.         2C:25—33.


        5.    These documents have been produced in discovery and they
are    therefore              relevant           to        the    Court’s        decision       on       the     State
Defendants’          Motion for Summary Judgment.


        The Court having considered this matter pursuant to Fed.                                                    R.
Civ.    P.    78,    and for good cause shown;


        IT   IS     on       this                     day of                                                     2019.
Case 2:14-cv-08134-KM-MAH Document 63 Filed 09/04/19 Page 4 of 4 PageID: 869
                                                       2:14—CV—08134   (KM—MAR)


     ORDERED that the motion to seal or otherwise restrict public
access to Exhibit A    ,   B,   C,   D,   and E,   which contain confidential
information,    shall be and hereby is GRANTED.




      Opposed

      Unopposed




                                            Date
